DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Final Rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on September 22, 2022 has been entered.

Response to Remarks/Arguments

3.	Applicant’s arguments with respect to the claim rejections have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of a new reference.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
I. 	Determining the scope and contents of the prior art. 
II. 	Ascertaining the differences between the prior art and the claims at issue. 
III. 	Resolving the level of ordinary skill in the pertinent art. 
IV. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1-7, 9-17, 31-37, 39-43 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2009/0086648 A1 –Previously Cited) and in view of Sun (US 2019/0253876 A1).

Regarding claims 1 (method), 11 (method), 31 (apparatus) & 41 (apparatus), Xu teaches a method and an apparatus for wireless communication at a user equipment (UE) (Figure 3: “Mobile Station”) & network device (Figure 3: “Base Station”), the method & apparatus comprising: identifying, by the UE, a transition from a first transmission strategy for a downlink channel to a second transmission strategy for the downlink channel (Figure 3, Block 310 “Select Multi-Antenna Mode”, Paragraph 14: a downlink wireless channel & Paragraph 38: the mobile station selects a close-loop MIMO mode or open-loop MIMO mode based on the largest SINR); determining feedback information based at least in part on the identified second transmission strategy for the downlink channel (Figure 3, Block 312 “CQI + Rank Indicator” & Paragraph 38: mobile station selects a close-loop MIMO mode or open-loop MIMO mode based on the largest SINR); and transmitting, to a network device, a message that includes the feedback information and a field (Figure 3, Block 312 “CQI + Rank Indicator” & Paragraph 39: mobile station sends a feedback message to a base station that contains the rank indicator along with the SINR), wherein the second transmission strategy is an open-loop multiple input multiple output (MIMO) (Paragraph 38: mobile station selects a close-loop MIMO mode or open-loop MIMO mode based on the largest SINR). Xu further teaches the limitations with regard to claims 11 and 41 transmitting first data (Figure 3, Block 206 “Signal MS Type”), receiving a message (Figure 3, Block 312 “CQI + Rank Indicator”) and transmitting second data (Figure 3, Block 316 “Select Multi-Antenna Mode”). Although Xu teaches open/close-loop MIMO, Xu does not explicitly disclose a CSI message that includes the feedback information and a precoding matrix indicator (PMI) field, wherein the second transmission strategy is an open-loop multiple input multiple output (MIMO). In a related field of endeavor, Sun discloses a CSI message that includes the feedback information and a precoding matrix indicator (PMI) field, wherein the second transmission strategy is an open-loop multiple input multiple output (MIMO) (Figure 3, “Terminal Device”, “Network Device”, Step 220 “Determine CSI information based on the reference signal, where the CSI information includes first CSI information in a closed-loop state and second CSI information in an open-loop state”, Step 230 “Send the CSI information” & Paragraph 115: the CSI information includes RI, PMI and CQI). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Xu’s feedback to include a CSI as in Sun. One of ordinary skill in the art would be motivated to do so to effectively reduce a delay, Paragraph 7.

Regarding claims 2, 12, 32 & 42, The combination of Xu and Sun teaches the methods of claims 1 and 11 and the apparatuses of claims 31 and 41. In addition, Xu discloses wherein: the first transmission strategy is a closed-loop MIMO transmission strategy; or the first transmission strategy is a semi-open-loop MIMO transmission strategy (Paragraph 38: the mobile station selects a close-loop MIMO mode or open-loop MIMO mode based on the largest SINR).

Regarding claims 3, 13 & 33, Xu further discloses wherein: the first transmission strategy, or the second transmission strategy, or a combination thereof comprise a transmission mode (Paragraph 38: the mobile station selects a close-loop MIMO mode or open-loop MIMO mode based on the largest SINR).  

Regarding claims 4, 15 & 34, Xu also discloses transmitting an indication utilizing layer two signaling or layer one signaling, the indication identifying the second transmission strategy for the downlink channel (Paragraph 38: the close-loop MIMO mode and open-loop MIMO are signaled by a higher layer).  

Regarding claims 5, 16 & 35, Xu also discloses transmitting in the PMI field of the CSI message, an indication identifying the second transmission strategy for the downlink channel (Paragraph 38: if close-loop MIMO is selected, a rank and PMI are derived).  

Regarding claims 6 & 36, Xu also discloses identifying a preconfigured or predefined PMI entry based at least in part on identifying the transition to the second transmission strategy, wherein the indication is the preconfigured or predefined PMI entry (Paragraph 38: if close-loop MIMO is selected, a rank and PMI are derived).  

Regarding claims 7 & 37, Xu also discloses determining a channel quality indicator (CQI) of the CSI message based at least in part on the indication identifying the second transmission strategy being in the PMI field of the CSI message, wherein the CSI message includes the determined CQI (Paragraph 37: measured CQI).

Regarding claims 9 & 39, Xu also discloses identifying a data transfer rate of the first transmission strategy for the downlink channel; and transmitting an indication identifying the second transmission strategy for the downlink channel based at least in part on the data transfer rate (Figure 3, Block 308 “Measure Long-Term SINR”).  

Regarding claims 10, 14, 17 & 43, Xu also discloses transmitting an indication identifying the second transmission strategy for the downlink channel, wherein the indication includes a request for the network device to modify its transmission protocol for the downlink channel to the second transmission strategy (Figure 3, Block 312 “CQI + Rank Indicator” & Paragraph 38: mobile station selects a close-loop MIMO mode or open-loop MIMO mode based on the largest SINR).

6.	Claims 8 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of Sun and in further view of Kim (US 2018/0069611 A1 –Previously Cited).

Regarding claims 8 & 38, Although the combination of Xu and Sun teaches the method of claim 5 and the apparatus of claim 38, the combination does not explicitly disclose wherein: a first preconfigured entry of the PMI field indicates that the second transmission strategy is based at least in part on resource block group (RBG) based precoder-cycling or on precoding resource block group (PRG) based precoder-cycling; and a second preconfigured entry of the PMI field indicates that the second transmission strategy is based at least in part on small delay cyclic delay diversity (CDD). In a related field of endeavor, Kim discloses a first preconfigured entry of the PMI field indicates that the second transmission strategy is based at least in part on resource block group (RBG) based precoder-cycling or on precoding resource block group (PRG) based precoder-cycling (Paragraph 73: an open-loop MIMO scheme and a closed-loop MIMO scheme & Paragraph 97: V-PMIs cycle again starting form V-PMI1 in units of N PRGs); and a second preconfigured entry of the PMI field indicates that the second transmission strategy is based at least in part on small delay cyclic delay diversity (CDD) (Paragraph 96: a V-PMI which will cycle in LD-CDD transmission). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the combination’s PMI field to include PRG and CDD as in Kim. One of ordinary skill in the art would be motivated to do so to calculate efficiently channel information, Paragraph 13.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the AIR at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633